Exhibit 10.2

[optx1x1.jpg]


PartnerRe Ltd.
Executive Restricted Shares Unit Award Agreement

      This Award Agreement (the "Agreement") commences and is made effective as
of <Date>, by and between PartnerRe Ltd. (the "Company"), and <Name> (the
"Participant"), an employee of PartnerRe Group (PartnerRe Group is defined to
include PartnerRe Ltd. and its affiliates and subsidiaries).

      WHEREAS, the Company desires to afford the Participant the opportunity to
own common shares, $1.00 par value, of the Company ("Shares") pursuant to the
PartnerRe Ltd. 2005 Employee Equity Plan (the “Plan”). Further, it is understood
by the

      Participant and the Company that it is the expectation of the Company that
the Participant will view the grant of such Awards with a long term view of
increasing shareholder value and thereby retain the Awards received during the
period of employment.

      NOW, THEREFORE, in connection with the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

      1. Definitions; Conflicts. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan terms and
provisions of which are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Agreement, the terms and provisions of the Plan
shall govern and control.

      2. Purpose of Award Document. The purpose of this Agreement is to grant
Restricted Share Units to the Participant receiving this Award. The Restricted
Share Units that are the subject of this grant will be known as “RSUs”. Each RSU
represents the right to future delivery of one Share, subject to Section 8 of
the Plan.

      3. Award Agreement. This Award Agreement is entered into pursuant to the
terms of the Plan, and evidences the grant of an equity-based award in the form
of RSUs pursuant to the Plan. By receipt of this Award Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee pursuant to the Plan.

      4. Grant of RSUs. The Participant is granted an award of RSUs in the
amount and on the date (the “Date of Grant”) as specified in the Notice of RSU
attached to this document.

1




--------------------------------------------------------------------------------



[optx4x1.jpg]



     5. Shareholder Rights. The Participant will have no rights as a shareholder
with respect to the Shares to which this Award relates until the date the Shares
are delivered to the Participant. A RSU shall provide the Participant with the
right to receive dividend equivalents payable in cash from grant until vesting.
Dividend equivalents accrue at the same time and at the same rate as actual
dividends paid on common shares of the Company.

     6. Vesting. Subject to the terms and conditions contained herein, RSUs
shall fully vest three years following the Date of Grant. All of the Shares
underlying the RSUs will be delivered to the Participant as soon as
administratively practicable after the time of vesting. Company Designated
Insiders will receive their Shares when there is no designated black out period
in effect.

     7. Transferability. RSUs are transferable only upon vesting. RSUs may be
transferable, to the extent provided in this Agreement, to any person or entity
that would be considered a “family member” of the Participant for purposes of
Form S-8 under the U.S. Securities Act of 1933.

      8. Termination. In the event that the Participant ceases to be an employee
of PartnerRe Group prior to the vesting of all of the RSUs granted under this
Agreement, the following conditions shall apply:

a. Death or Disability. All unvested RSUs shall be forfeited on the date of such
termination.

b. Company with Cause, Company without Cause, Employee Termination with Good
Reason, Employee Termination without Good Reason (other than for Retirement).
All unvested RSUs shall be forfeited on the date of such termination.

c. Retirement. All unvested RSUs shall continue to vest under the original
vesting provisions for thirty-six (36) months following the date of termination
of employment.

d. Post-termination Covenants. Notwithstanding the provisions of section 8.c.
above, the continuation of the vesting period following retirement is contingent
upon the Executive’s compliance with the limitations on his business activity,
including; (i) refraining from competing in the reinsurance business in the
locations where PartnerRe does business, and, (ii) refraining from soliciting
employees or customers of PartnerRe to a company that competes in the
reinsurance business in the locations where PartnerRe does business, and (iii)
disclosing confidential information of PartnerRe (unless legally required to do
so); until the sooner of (i) thirty–six months following retirement, or (ii)
until all unvested RSUs granted pursuant to this agreement have vested.

e. Retirement. Retirement shall have the following definition under this
agreement: a voluntary termination after achieving any of the following age and
service combinations:
55 years old with 10 years of service; or
58 years old with 8 years of service; or
60 years old with 5 years of service.

2




--------------------------------------------------------------------------------



[optx4x1.jpg]



     In the event that any of the terms laid down in the Participant’s contract
of employment conflict with the provisions of this section, the contract of
employment shall prevail. For the avoidance of doubt, this Award shall follow
the treatment of Options upon termination as set out in such contract of
employment.

     9. Entire Agreement. With the exception of any contract of employment that
may be applicable in regard to section 8, as noted above, the Plan and this
Award Agreement (including the Notice of RSU) constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. Any modification of this
Award Agreement must be in writing signed by the Company. Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.

     10. Data Protection. The Participant hereby acknowledges and agrees that
PartnerRe Group may process personal data about the Participant in relation to
the RSU award herein. The Participant acknowledges that, in connection with the
above and strictly for said purposes, some of this personal data may be
transferred internally to other affiliates of the Company and externally to the
Company's broker and to Hewlett-Packard Gmbh, in Switzerland, which is
responsible for the technical and operational aspects of the Company's human
resource systems. The Participant shall have the right to access and rectify
personal data maintained by PartnerRe Group.

     The Participant hereby gives his or her explicit consent to PartnerRe Group
to transfer or process any such personal and/or sensitive data outside of the
country in which he or she is providing services.

     11. Rights or Entitlements. The Participant hereby acknowledges and agrees
that this award does not provide any entitlement to any benefit other than that
granted under the Plan. The Participant further acknowledges and agrees that any
benefits granted under the Plan are not a part of such Participant’s base
salary, and will not be considered a part of any pension or severance payments
in the event of a termination of the Participant’s employment or service for any
reason.

     12. Change in Control. Upon a Change in Control, all RSUs will be subject
to Section 11 of the Plan.

     13. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

     14. Governing Law. This Award Agreement will be governed by and construed
in accordance with the laws of Bermuda, without regard to conflict of laws.

     15. Headings. Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.

3



--------------------------------------------------------------------------------


 

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first written above.

PARTNERRE LTD.

> By:
> 
> Name:
> Title:

PARTICIPANT

> By:
> 
> Name:

4



--------------------------------------------------------------------------------


